Matter of Ulmer v Annucci (2017 NY Slip Op 07669)





Matter of Ulmer v Annucci


2017 NY Slip Op 07669


Decided on November 2, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 2, 2017

524558

[*1]In the Matter of AKEEM ULMER, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, et al., Respondents.

Calendar Date: September 19, 2017

Before: McCarthy, J.P., Lynch, Devine, Mulvey and Pritzker, JJ.


Akeem Ulmer, Stormville, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondents.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge has been refunded to petitioner's inmate account. We note that the loss of good time incurred as part of
the penalty should also be restored (see Matter of Worth v Venettozzi, 152 AD3d 844, 844 [2017]). Otherwise, as petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Serrano v Smith, 152 AD3d 854, 854 [2017]). To the extent that petitioner requests that he be restored to the status he enjoyed prior to the disciplinary determination, he is not entitled to such relief (see Matter of Smith v Prack, 131 AD3d 784, 784 [2015]).
McCarthy, J.P., Lynch, Devine, Mulvey and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.